By order of May 23, 2018, the prosecuting attorney was directed to answer the application for leave to appeal the August *798, 2016 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, it appearing to this Court that the cases of People v. Betts (Docket No. 148981) and People v. Snyder (Docket No. 153696) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.